OVERTON, Justice.
We have for review Randall v. State, 601 So.2d 644 (Fla. 1st DCA 1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we approve the decision of the district court in the instant case. We note that none of the *21remaining issues raised by Randall were discussed by the district court and we decline to address those issues in this opinion.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(1), (4), Fla. Const.